W. TROY HALL, Jr., Circuit Judge.
This cause came on for pre-trial conference on January 25, 1971, pursuant to the court order dated December 10, 1970. Counsel for the defendants, Carson Odum and Lucille Hampton Odum, appeared as ordered, however, neither the plaintiff nor counsel representing the plaintiff appeared as ordered. As a result, defense counsel filed an instanter motion to dismiss plaintiff’s complaint, pursuant to Rule 1.200 of the Florida Rules of Civil Procedure, and as grounds in support thereof stated that plaintiff had failed to appear as required by the court order of December 10, 1970, and had also failed to offer any explanation for said failure to appear.
*13Upon consideration, it is ordered and adjudged that defendants’ motion to dismiss be and the same is granted, and it is further ordered and adjudged that plaintiff’s complaint be and the same is dismissed in accordance with the provisions of Rule 1.200 of the Florida Rules of Civil Procedure.